DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-11, 13-14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
      
 by Zhou et al   (CN111324327A with English Translation).

             Regarding Claims 1, 10, Zhou et al teaches a projection processing device comprising: a processor; and a storage medium storing computer program codes that, when executed, cause the processor to: obtain an operation for a first electronic device; respond to the operation by calling a task manager of the first electronic device; display a plurality of application objects managed by the task manager in a display area of the first electronic device; determine a first application object from the plurality of application objects; and project a first display content generated by an application program corresponding to the first application object in an operative state to a second display area of a second electronic device in real-time. (Figs. 1, 3-5; Pages 24-26, 44-47).

             Regarding Claims 2, 11, Zhou et al teaches the method, further comprising: receiving a selection operation selecting an application object from the plurality of application objects, the selection operation being activated and moved in a first direction; and in response to detecting a release of the selection operation, determining to obtain a projection operation; wherein determining the first application object from the plurality of applications objects includes: responding to the projection operation to determine the application object corresponding to the selection operation the first application object. (Fig.1; Page 25, line 8- Page 26, line 7).

             Regarding Claims 4, 13, Zhou et al teaches the method further comprising: determining a second application object from the plurality of application objects; and projecting a second display content generated by an application program corresponding to the second application object in an operative state to the second display area of the display area of the second electronic device in real-time. (Fig.3-4; Page 46-47).

             Regarding Claims 5, 14, Zhou et al teaches the method wherein synchronizing the second display content displayed in real-time when the second application object is in the operative state to the display area of the second electronic device for display includes: projecting the first display content to a first display area of the display area of the second electronic device for display; and projecting the second display content to the second display area of the display area of the second electronic device for display. (Fig.1, 3; Pages 24-25, 46-47).

             Regarding Claims 7, 16, Zhou et al teaches the method further comprising: controlling the first application object to remain in a lock state, the lock state disabling closing the first application object through the task manager during projecting the first display content to the second electronic device. (Fig.1; Page 25, line 8-line 40).

                  Regarding Claims 8, 17, Zhou et al teaches the method further comprising: during projecting the first display content to the second display area of the display area of the second electronic device in real-time for display, determining a third application object from the plurality of application objects; and displaying a fourth display content generated by an application program corresponding to the third application object in an operative state in the display area of the first electronic device in real-time. (Fig.3-5; Page 46-48).

             Regarding Claims 9, 18, Zhou et al teaches the method further comprising: setting the first application object as a first object in a management queue of the task manager to display the first application object first in the display area of the first electronic device after calling the task manager. (Fig.3-4; Page 46-47).



Allowable Subject Matter
6.          Claims 3, 6, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

             The prior arts fail to teach the method further comprising: in response to moving for a first distance in the first direction, displaying a plurality of control elements related to the application object corresponding to the selection operation in the display area of the first electronic device; and during a process of continuing to move in the first direction from a position where the first distance is, controlling an operation status of a control element of the plurality of control elements; wherein in response to detecting a release selection operation, determining to obtain a projection operation includes: in response to detecting the release selection operation and a control element related to projection of the plurality of control elements being in an available status, determining to obtain the screen projection operation as claimed in Claims 3 and 12.

            The prior arts fail to teach the method wherein projecting the second display content generated by the application program corresponding to the second application object in the operative state to the second display area of the display area of the second electronic device in real-time includes: replacing the first display content displayed in the second display area of the display area of the second electronic device with the second display content; the method further comprising: in response to selecting the first application object from the plurality of application objects managed by the task manager, projecting a third display content generated by an application program corresponding to the first application object in the operative state to the second display area of the display area of the second electronic device in real-time as claimed in Claims 6 and 15.

7.                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622